internal_revenue_service number release date index number ---------------------------------------------- ------------------------- ------------------------------- ------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------- --------------- ----------------- telephone number ---------------------- refer reply to cc ita b01 plr-109025-14 date date legend taxpayer taxable_year target1 target firm advisor date date dear --------- --------------------------------------------------------------------------------- ----------------------- ------- -------------------- ------------------------ ------------------------------------------------------- ------------------------------ ---------------------- ------------------ ----------------------- plr-109025-14 this letter responds to a letter_ruling request dated date submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make the election described in sec_4 of revproc_2011_29 2011_18_irb_746 which includes attaching a statement to taxpayer’s original federal_income_tax return for taxable_year facts taxpayer is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on date taxpayer entered into an agreement to acquire the assets constituting a trade_or_business target in a transaction described in sec_1_263_a_-5 of the income_tax regulations the first acquisition in connection with the first acquisition taxpayer paid success-based fees to an investment banking advisor firm pursuant to a formal engagement letter firm earned a success-based_fee based on the value of the acquisition and due only when and if the acquisition closed successfully firm earned a success-based_fee upon the successful closing of the first acquisition during the taxable_year on date taxpayer entered into an agreement to acquire all of the issued and outstanding shares of stock of target in a transaction described in sec_1 a - e ii the second acquisition in connection with the second acquisition taxpayer paid success-based fees to an investment banking advisor firm pursuant to a formal engagement letter firm earned a success-based_fee based on the value of the acquisition and due only when and if the acquisition closed successfully firm earned a success-based fees upon the successful closing of the second acquisition during the taxable_year on taxpayer’s original federal_income_tax return advisor prepared for taxable_year taxpayer deducted of the success-based fees for the first acquisition and the second acquisition and capitalizing the remaining of the success-based fees under sec_263 consistent with taxpayer’s intent to make the election provided in revproc_2011_29 however advisor did not satisfy the requirement of attaching the mandatory statement identifying the transactions and setting forth this allocation as required by sec_4 of revproc_2011_29 taxpayer requests that an extension of time be granted solely for the purpose of allowing taxpayer to satisfy the requirement of filing the election statements with its federal_income_tax returns for the taxable_year law plr-109025-14 sec_263 provides generally that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-1 provides that no deduction is allowed for an amount_paid to acquire or create an intangible which under sec_1_263_a_-4 and d i a includes an ownership_interest in a corporation or other entity see also sec_1_263_a_-4 in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate the business acquisition or reorganization transactions described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1 a - b sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 ie a success-based_fee is presumed to facilitate the transaction a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction section dollar_figure of revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise pursuing a covered transaction described in sec_1 a - e in lieu of maintaining the documentation required by sec_1_263_a_-5 a taxpayer may elect to allocate a success-based_fee between activities that facilitate the transaction and activities that do not facilitate the transaction by treating percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and by capitalizing the remaining percent as an amount that does facilitate the transaction in addition the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor indentifying the transaction and stating the success-based_fee amounts that are deducted and capitalized taxpayer is requesting permission with this ruling_request to attach the statement required by sec_4 of revproc_2011_29 to its return by amending its original plr-109025-14 filed return and superseding it with a return with the proper election statement completed and attached sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see also sec_301_9100-3 and c conclusion based solely on the facts and representations submitted we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file the statement required by sec_4 of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether taxpayer properly included the correct costs as success-based fees subject_to the retroactive election or whether taxpayer’s plr-109025-14 transaction was within the scope of revproc_2011_29 moreover this ruling does not express or imply any opinion concerning whether target or target appropriately reported on taxpayer’s consolidated_return for taxable_year the success-based fees that either target incurred as opposed to either target reporting those success-based fees on its return for the short taxable_year ending at the close of date or date respectively this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to taxpayer’s federal tax returns for the tax years affected alternatively taxpayers filing returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lewis k brickates branch chief branch office of associate chief_counsel income_tax accounting
